           Case 3:20-cr-00280-BR        Document 11          Filed 09/15/20     Page 1 of 3




Jon Weiner, OSB #993944
jweiner@nw-attorneys.com
Law Office of Jon Weiner
1415 Commercial Street SE
Salem, OR 97302
Tel: (503) 399-7001
Fax: (503) 399-0745
Of Attorneys for Defendant



                           IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON
                                    PORTLAND DIVISION




 UNITED STATES OF AMERICA,
                                                       Case No: 3:20-cr-00280-BR
                   Plaintiff,
                                                       DECLARATION OF JON WEINER IN
                                                       SUPPORT OF MOTION TO
              v.                                       CONTINUE TRIAL

 TYLER JOHN GABRIEL,

                   Defendant.

 ____________________________________

I, Jon Weiner, counsel for Plaintiff, declare as follows:
1. I was appointed to represent Defendant Tyler Gabriel in the above-captioned matter on August
6, 2020.
2. Limited discovery has been provided in this case. It is my understanding that a substantial
amount of digital evidence will be made available in the near future. Opposing counsel has been
asked to provide information regarding the status of any anticipated provision of further discovery
materials. Opposing counsel has also been asked to provide an offer or any other information


Page 1 of 2 DECLARATION IN SUPPORT OF MOTION TO CONTINUE

                                       JON H. WEINER, Attorney at Law
                                             Law Office of Jon Weiner
                                   1415 Commercial Street SE, Salem, OR 97302
                                      Tel. (503)399-7001 Fax (503)399-0745
          Case 3:20-cr-00280-BR          Document 11          Filed 09/15/20     Page 2 of 3




regarding potential disposition of this matter short of trial. No response has been received.
3. Given the dearth of information currently available it will not be possible to adequately defend
this case at trial under the existing timeline.
4. Based on the foregoing, I request that this Court cancel the current trial date and set a status or
pretrial conference in its stead.
I declare under penalty of perjury that the foregoing is true and accurate.


                DATED: September 15, 2020

                                                                  /s/ Jon Weiner __________
                                                                  Jon Weiner, OSB #993944
                                                                  Attorney for Defendant




Page 2 of 2 DECLARATION IN SUPPORT OF MOTION TO CONTINUE

                                        JON H. WEINER, Attorney at Law
                                              Law Office of Jon Weiner
                                    1415 Commercial Street SE, Salem, OR 97302
                                       Tel. (503)399-7001 Fax (503)399-0745
        Case 3:20-cr-00280-BR         Document 11          Filed 09/15/20     Page 3 of 3




                                CERTIFICATE OF SERVICE

      I hereby certify that I have made service of the foregoing Declaration on the parties

herein by CM/ECF filing on September 15, 2020.



      DATED: September 15, 2020

                                                               /s/ Jon Weiner __________
                                                               Jon Weiner, OSB #993944
                                                               1415 Commercial Street SE
                                                               Salem, OR 97302
                                                               Tel: (503) 399-7001
                                                               Fax: (503) 399-0745
                                                               Attorney for Defendant




Page 1 of 1 CERTIFICATE OF SERVICE

                                     JON H. WEINER, Attorney at Law
                                           Law Office of Jon Weiner
                                 1415 Commercial Street SE, Salem, OR 97302
                                    Tel. (503)399-7001 Fax (503)399-0745
